Case 2:16-cv-04305-TJH-RAO Document 231 Filed 02/24/20 Page 1 of 5 Page ID #:16089



    1   THE KNEAFSEY FIRM, INC.
        SEAN M. KNEAFSEY (SBN 180863)
    2   skneafsey@kneafseyfirm.com
        800 Wilshire Blvd., Suite 710
    3   Los Angeles, California 90017
        Phone: (213) 892-1200
    4   Fax: (213) 892-1208
    5   LAW OFFICES OF JEREMY PASTERNAK
        A Professional Corporation
    6   JEREMY PASTERNAK (SBN 181618)
        jdp@pasternaklaw.com
    7   445 Bush St., Sixth Floor
        San Francisco, CA 94108
    8   Phone: (415) 693-0300
        Fax: (415) 693-0393
    9
        Attorneys for Plaintiffs and Counter-Defendants
   10
                              UNITED STATES DISTRICT COURT
   11
                             CENTRAL DISTRICT OF CALIFORNIA
   12
                                     WESTERN DIVISION
   13
        HAKOP ARSHAKYAN, an individual; Case No. 2:16-cv-04305 TJH-RAO
   14   MAXIMILIANO LOPES, an individual;
        ROBERTO MACIEL, an individual; and [Hon. Terry J. Hatter, Jr.]
   15   SANDRO RODRIGUES, an individual,
   16
                     Plaintiffs,                   JOINT WITNESS LIST
   17
               vs.
   18
                                                   Final Status Conference
   19   X17, INC., a California corporation; and
        FRANCOIS NAVARRE, an individual,           Date:       March 16, 2020
   20                                              Time:       10:00 a.m.
                                                   Dept:       9B
   21                Defendants.
   22
        AND RELATED COUNTER CLAIMS
   23
   24
              The parties hereby submit the following Joint Witness List pursuant to Local
   25
        Rule 16-5.
   26
   27
   28


                                         JOINT WITNESS LIST
Case 2:16-cv-04305-TJH-RAO Document 231 Filed 02/24/20 Page 2 of 5 Page ID #:16090



    1
                 A.    PLAINTIFFS’ WITNESSES
    2
    3       NO        WITNESS          TIME ESTIMATE              TIME ESTIMATE
    4                                     (DIRECT                    (CROSS-
                                       EXAMINATION &             EXAMINATION BY
    5                                    REBUTTAL)                  NAVARRE)
    6
            1.   Hakop “Jack”       3.0 hours                   1 hour
    7            Arshakyan
    8
    9       2.   Maximiliano        3.0 hours                   2 hours
   10            “Max” Lopes
   11
   12       3.   Roberto Maciel     3.0 hours                   2 hours
   13
   14       4.   Sandro Rodrigues 3.0 hours                     3 hours
   15
   16       5.   Francois “Regis”   3.0 hours                   .5 hours 1
                 Navarre
   17
                 [By Deposition]
   18
   19       6.   Brandy Navarre     1.0 hour                    .5 hours
   20            [By Deposition]
   21
   22       7.   Francois “Regis”   1.0 hour                    1 hour
                 Navarre
   23
   24       8.   Brandy Navarre     1.0 hour                    1 hour
   25
   26
   27
   28
        1
         Defendant Navarre objects to Plaintiffs both calling Mr. and Mrs. Navarre live and
        calling them by deposition.
                                                 -2-
                                           JOINT WITNESS LIST
Case 2:16-cv-04305-TJH-RAO Document 231 Filed 02/24/20 Page 3 of 5 Page ID #:16091



    1       NO        WITNESS          TIME ESTIMATE                TIME ESTIMATE
                                          (DIRECT                      (CROSS-
    2                                  EXAMINATION &               EXAMINATION BY
    3                                    REBUTTAL)                    NAVARRE)

    4       9.   Richard Terry      1.0 hour                       1 hour
    5            [Live or By
                 Deposition]
    6
    7
            10. Jules Kamin, Ph.d 2.0 hours                        0 hours
    8
    9            B.    DEFENDANTS’ WITNESSES
   10
   11       NO        WITNESS          TIME ESTIMATE                TIME ESTIMATE
                                          (DIRECT                      (CROSS-
   12                                  EXAMINATION &                EXAMINATION)
   13                                   REBUTTAL BY
                                         NAVARRE)2
   14
   15       1.   Francois “Regis”   4.0 hours                      3.0 hours
                 Navarre
   16
   17       2.   Brandy Navarre     2 hours                        1.5 hours
   18            Nichole            1 hour                         30 minutes
            3.   Lechmanik3
   19
   20            Eduardo            1 hour                         30 minutes
            4.   Arrivabene
   21
   22            Filipe Texeira     1 hour                         30 minutes
            5.
   23
   24            Juliano            1 hour                         30 minutes
            6.   Domingues
   25
   26   2
         Defendant Navarre also reserves the right to call during his case any witness
   27   designated by Plaintiffs.
   28
        3
         Plaintiffs intend to file a motion in limine to exclude Nichole Lechmanik, Eduardo
        Arrivabene, Filip Texeira, Juliano Domingues, and Marcelo Campos.
                                                    -3-
                                              JOINT WITNESS LIST
Case 2:16-cv-04305-TJH-RAO Document 231 Filed 02/24/20 Page 4 of 5 Page ID #:16092



    1   NO      WITNESS            TIME ESTIMATE               TIME ESTIMATE
                                       (DIRECT                    (CROSS-
    2                              EXAMINATION &               EXAMINATION)
    3                               REBUTTAL BY
                                      NAVARRE)2
    4        Marcelo Campos    1 hour                         30 minutes
    5   7.

    6
    7   DATED: February 24, 2020     THE KNEAFSEY FIRM, INC.
    8
                                                   /s/ Sean M. Kneafsey
    9
                                     By ____________________________
   10
                                                 Sean M. Kneafsey
   11                                Attorneys for Plaintiffs and Counter-Defendants
   12   DATED: February 24, 2020     MOHAJERIAN LAW
   13
                                                   /s/ Al Mohajerian
   14
                                     By ____________________________
   15
                                                 Al Mohajerian, Esq.
   16                                Attorneys for Defendants and Counter-Plaintiffs
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             -4-
                                       JOINT WITNESS LIST
Case 2:16-cv-04305-TJH-RAO Document 231 Filed 02/24/20 Page 5 of 5 Page ID #:16093



    1                             SIGNATURE ATTESTATION
    2         I hereby attest that concurrence has been obtained from above counsel for the
    3   filing of this document as indicated by a “conformed” signature (/s/) within this e-
    4   filed document.
    5                                                          /s/ Sean M. Kneafsey
    6                                                          Sean M. Kneafsey
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                          JOINT WITNESS LIST
